Citation Nr: 1620728	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 5, 2015, and in excess of 40 percent thereafter, for service connected diabetes mellitus, type II (diabetes).

2.  Entitlement to an increased rating for left lower extremity diabetic peripheral neuropathy, currently rated as 10 percent disabling, effective from September 12, 2011. 

3.  Entitlement to an increased rating for right lower extremity diabetic peripheral neuropathy, currently rated as 10 percent disabling, effective from September 12, 2011.

4.  Entitlement to separate compensable ratings for bilateral upper extremity diabetic peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in September 2011 the Veteran originally submitted claims for an increased rating for his service-connected diabetes and for entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to his service-connected diabetes.  The claims have been developed as such.  However, as peripheral neuropathy is not a separate condition from diabetes but rather a progression of the disease, these claims have been recharacterized as claims for entitlement to separately compensable ratings for peripheral neuropathy of the upper and lower extremities and shall be discussed as such.

In a July 2014 rating decision, the RO granted service connection for right and left lower extremity peripheral neuropathy, and assigned evaluations of 10 percent for each, effective September 12, 2011.  Additionally, in a March 2016 rating decision, the RO increased the rating for the Veteran's service-connected diabetes to 40 percent, effective November 5, 2015.  However, as these decisions did not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the Veteran submitted a separate claim for a total disability based on individual unemployability (TDIU) in November 2015.  This claim is currently in the process of adjudication at the RO.  Therefore, the Veteran's TDIU claim is not currently before the Board and will not be discussed below.

The issue of service connection for a shoulder disability was raised by the Veteran at his February 2015 Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to November 5, 2015, the Veteran required insulin and a restricted diet to manage his diabetes.

2.  As of November 5, 2015, the Veteran required insulin, a restricted diet, and regulation of activities in order to manage his diabetes.

3.  The Veteran's right and left lower extremity diabetic peripheral neuropathy is manifested by no more than mild incomplete paralysis with symptoms of numbness, tingling, and intermittent pain.

4.  The Veteran's right and left upper extremity diabetic peripheral neuropathy is manifested by no more than mild incomplete paralysis with symptoms of numbness, tingling, and some difficulty grasping.



CONCLUSIONS OF LAW

1.  An increase rating in excess of 20 percent for diabetes mellitus, type II, is not warranted for the period before November 5, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  A rating in excess of 40 percent for diabetes mellitus, type II is not warranted for the period beginning November 5, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for a rating higher than 10 percent for diabetic peripheral neuropathy of each of the lower extremities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8520 (2015).

4.  The criteria for separate 10 percent ratings for diabetic peripheral neuropathy of each of the upper extremities are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of the information or evidence needed to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to increased rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a predecisional letter, sent in February 2012, advised the Veteran of what the evidence must show for an increased rating, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain and further informed him of how disability ratings and effective dates would be determined.  

The duty to assist the Veteran has also been satisfied for the issue adjudicated herein. All available relevant evidence pertaining to the claim is in the claims file, including the Veteran's VA treatment records and lay statements from the Veteran.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings, generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Diabetes Mellitus

The Veteran filed a claim in September 2011 for an increased rating for his service-connected diabetes.  The Board finds that during the appeal period, the Veteran has experienced two distinct degrees of disability that results in different levels of compensation.

The Veteran's diabetes is rated under 38 C.F.R. § 4.119, Diagnostic code 7913 (2015).  Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Board finds that during the period from September 2011 until November 5, 2015, the Veteran's diabetes most nearly approximates the criteria for a rating of 20 percent.  

In September 2010, during a VA examination, the Veteran reported managing his diabetes with oral medication and insulin.  He was exercising on occasion and was on a diabetic diet.  He also stated that he sometimes had hypoglycemic reactions, but denied any hospitalizations.  He also denied any ketoacidosis incidents.

During another VA examination in March 2012, the Veteran stated that he had had no hypoglycemic reactions or ketoacidosis in the interval between that examination and the September 2010 examination.  He again reported using oral medication and insulin to manage his diabetes.  He did not require regulation of activities and had had no hospitalizations in the past 12 months.  

Between the dates of February 2013 and October 2014, the Veteran's private physician performed follow-up diabetes examinations every 3 to 4 months.  During that time, the Veteran was checking his blood glucose twice daily and was giving himself insulin with the same regularity.  He denied having any hypoglycemia episodes at every visit except the first two in February 2013 and May 2013.  He also endorsed getting aerobic activity three or four times a week at each visit.  The Veteran reported the same symptoms and activities during his January 2015 private follow-up appointment.  

Although the Veteran asserts that his activities have been regulated throughout the appeal period, the evidence of record reflects that for the period prior to November 5, 2015, the Veteran was managing his diabetes with insulin but was not required to limit his physical activities.  In fact, throughout this period, the Veteran was noted to still be exercising 3 to 4 times a week.  Significantly, medical evidence is required to show that occupational and recreational activities have been clinically restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Neither does the evidence support a finding that a higher rating of 40 percent is warranted based on the remaining criteria.  The Veteran was not experiencing episodes of ketoacidosis or hypoglycemic reactions at all, much less episodes requiring hospitalization or frequent visits to a diabetic care provider.  As such, for the period prior to November 5, 2015, the Veteran's diabetes mellitus most nearly approximated the criteria for a rating of 20 percent.  

However, the Board finds that as of November 5, 2015, the Veteran's diabetes mostly nearly approximates the criteria for a 40 percent rating.  

The Veteran underwent a VA diabetes examination in February 2016.  During the examination, the Veteran reported managing his diabetes by a restricted diet and using insulin.  The VA examiner also found that the Veteran required regulation of activities as part of the medical management of the diabetes.  Therefore, with the addition of regulation of activities, the Veteran's symptoms most nearly approximate the criteria for a rating of 40 percent.  However, there was no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or frequent visits to a diabetic care provider.  Therefore, the criteria for a rating higher than 40 percent are not met for the period since November 5, 2015.

IV.  Left and right lower extremity diabetic peripheral neuropathy

As mentioned above, the Veteran filed a claim in September 2015 for entitlement to service connection for left and right lower extremity peripheral neuropathy.  In July 2014, the RO granted service connection and rated both extremities as 10 percent disabled.  As such, the Board must discuss whether the Veteran is entitled to a rating higher than 10 percent for each of the lower extremities.  The Board finds that the Veteran is not entitled to a higher rating for either lower extremity.

The Veteran's lower extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20 and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the relevant nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In March 2008, the Veteran underwent a VA examination where he reported a history of "tingling and numbness to the bilateral hands and feet occasionally."  In June 2008, another VA examiner reviewed the Veteran's claims file and noted that the March 2008 examination had noted peripheral neuropathic symptoms though there was not a clinical diagnosis.  The June 2008 examiner opined that it was at least as likely as not that the Veteran's neuropathy of his lower extremities was related to his diabetes.  

In September 2012, the Veteran's neurologist documented that the Veteran's right leg nerve conduction study showed diminished peroneal and sural sensory amplitudes with normal velocities and preserved peroneal and preserved right tibial motor amplitudes with diminished peroneal and tibial velocities.  The Veteran's left leg nerve conduction study showed absent left peroneal and sural sensory amplitudes and preserved peroneal motor amplitude with diminished tibial motor amplitude with diminished velocities.  The private physician concluded that the Veteran suffered from mild axonal sensorimotor polyneuropathy in a mononeuritis multiplex pattern, typical of that seen with diabetic neuropathy.

The Veteran underwent another VA examination in February 2016.  At that time, the Veteran endorsed moderate intermittent pain, paresthesias and dysesthesias, and numbness in his right and left lower extremities.  He specifically reported pain with walking for extended periods of time.  The Veteran's deep tendon reflexes were absent bilaterally in his knees and ankles.  However, he tested normally bilaterally on the light touch/monofilament test for both his ankle/lower leg and his feet/toes.  His position sense was decreased bilaterally for his lower extremities.  The VA examiner found that the Veteran's sciatic nerve was normal, but the Veteran suffered from mild incomplete paralysis of the femoral nerve.  

Given the evidence of record, the Board finds that the Veteran is not entitled to a higher rating for either the right or left lower extremity as the Veteran's symptoms most nearly approximates the criteria for a 10 percent rating.  Veteran has never shown moderate or severe incomplete paralysis of the popliteal nerve in either extremity.  Instead, both the Veteran's September 2012 private physician and the February 2016 VA examiner have described the Veteran's bilateral condition as "mild".  In order to be rated higher, the Veteran would have to show more severe symptoms of incomplete paralysis or complete paralysis of the popliteal nerve.  

V.  Left and right upper extremity diabetic peripheral neuropathy

Once again, the Veteran filed a claim in September 2011 for entitlement to service connection for left and right lower extremity peripheral neuropathy.  However, this claim has been recharacterized as a claim for separate compensable ratings for upper extremity diabetic peripheral neuropathy.  As such, the Board must discuss whether the Veteran is entitled to separate compensable ratings for the upper extremities.  The Board finds that the Veteran is entitled to separate compensable ratings for both the right and left upper extremities.  

As described above, the Veteran underwent a VA examination in March 2008 where he reported a history of "tingling and numbness to the bilateral hands and feet occasionally."  The June 2008 VA examiner noted the peripheral neuropathic symptoms and opined that it was at least as likely as not that the Veteran's neuropathy of his upper extremities was related to his diabetes.  

The Veteran testified during his February 2015 hearing that he had had numbness and tingling for years.  He described his grasp as not as strong as it used to be and reported a tendency to knock things over.

However, the February 2016 VA examiner stated that the Veteran did not suffer from upper extremity peripheral neuropathy.  The VA examiner based his opinion on the lack of demonstrative evidence of the condition.  The Veteran was able to perform strength, deep tendon reflexes, and position sense testing with normal results for the upper extremities.  

Despite the conclusion of the February 2016 VA examiner, the Board finds the Veteran competent to report the symptoms of peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Throughout the period on appeal, the Veteran has consistently reported tingling and numbness in his upper extremities.  Additionally, the March 2008 VA examiner diagnosed the Veteran with bilateral upper extremity peripheral neuropathy and the June 2008 VA examiner linked the condition to the Veteran's service-connected diabetes.  Although the February 2016 VA examiner stated that the Veteran did not suffer from peripheral neuropathy of the upper extremities, the Board finds this opinion significantly less probative than the Veteran's own reports of symptoms and the 2008 VA examinations addressing such reports.  

The Veteran's upper extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8515, which provides ratings for paralysis of the median nerve.  The record shows that the Veteran is right-handed.  Therefore, for the right upper extremity, Diagnostic Code 8515 provides 10, 30, and 50 percent, respectively, for mild, moderate, and severe incomplete paralysis of the median nerve.  A rating of 70 percent is warranted for complete paralysis.  For the left upper extremity, Diagnostic Code 8515 provides 10, 20, and 40 percent, respectively, for mild, moderate, and severe incomplete paralysis of the median nerve.  A rating of 60 percent is warranted for complete paralysis.  

As neurological testing has failed to objectively confirm the Veteran's complaints of numbness, tingling, and feelings of decreased grip strength, the Board finds that the peripheral neuropathy of the upper extremities is no more than mild in degree.  Therefore, the Veteran is entitled to separate 10 percent ratings, but no higher, for upper extremity peripheral neuropathy for each upper extremity under Diagnostic Code 8515.  

VI.  Other Considerations

The Board also finds that the record does not reflect that the Veteran's diabetes or peripheral neuropathy are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.331(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the Diagnostic Codes relating to diabetes, peripheral neuropathy involving the external popliteal nerve, and peripheral neuropathy involving the median nerve.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent prior to November 5, 2015, and in excess of 40 percent thereafter, for service connected diabetes mellitus, type II, is denied.

An evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy is denied. 

An evaluation in excess of 10 percent for right lower extremity diabetic peripheral neuropathy is denied.

A 10 percent rating for left upper extremity diabetic peripheral neuropathy is granted.

A 10 percent rating for right upper extremity diabetic peripheral neuropathy is granted.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


